Case: 14-41017      Document: 00513012951         Page: 1    Date Filed: 04/21/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 14-41017                             FILED
                                 Conference Calendar
                                                                         April 21, 2015
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE ALBERTO GARCIA-MEJIA, also known as Jose Alberto Lopez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:13-CR-837-1


Before REAVLEY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Jose Alberto Garcia-Mejia
raises an argument that he concedes is foreclosed by United States v.
Rodriguez-Escareno, 700 F.3d 751, 753-54 (5th Cir. 2012), which held that the
sentence enhancement provided for in U.S.S.G. § 2L1.2(b)(1)(A)(i) applies to a
conviction for the federal crime of conspiracy to commit a federal drug




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41017     Document: 00513012951   Page: 2   Date Filed: 04/21/2015


                                No. 14-41017

trafficking offense.   The unopposed motion for summary disposition is
GRANTED, and the judgment of the district court is AFFIRMED.




                                      2